UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05498) Exact name of registrant as specified in charter:	Putnam Master Intermediate Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	December 31, 2011 Item 1. Schedule of Investments: Putnam Master Intermediate Income Trust The fund's portfolio 12/31/11 (Unaudited) CORPORATE BONDS AND NOTES (28.6%) (a) Principal amount Value Basic materials (2.3%) Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 $245,000 $213,763 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 177,000 169,478 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 270,000 286,875 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 185,000 191,013 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.546s, 2013 (Netherlands) 75,000 69,750 Dynacast International, LLC/Dynacast Finance, Inc. 144A notes 9 1/4s, 2019 60,000 56,550 Exopack Holding Corp. 144A sr. notes 10s, 2018 150,000 150,000 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 283,000 284,415 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 284,000 286,840 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 180,000 172,439 Grohe Holding GmbH 144A company guaranty sr. notes FRN 5.426s, 2017 (Germany) EUR 313,000 357,950 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 $205,000 169,125 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 160,000 150,000 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 287,000 304,220 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 200,000 203,000 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 238,000 229,379 Lyondell Chemical Co. company guaranty sr. notes 8s, 2017 $147,000 160,598 Lyondell Chemical Co. company guaranty notes 11s, 2018 466,658 509,823 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) 220,000 228,250 Momentive Performance Materials, Inc. notes 9s, 2021 296,000 224,960 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 (In default) (NON) 58,000 42,848 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A company guaranty sr. sub. notes 8 3/8s, 2018 60,000 59,700 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 215,000 230,588 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 243,000 241,178 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 405,000 554,981 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $110,000 105,050 Rockwood Specialties Group, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2014 EUR 50,000 65,221 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.712s, 2015 (Germany) EUR 152,000 190,824 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $115,000 115,000 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 143,000 156,228 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 321,000 348,284 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 25,000 26,031 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 269,000 280,433 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 177,000 203,550 Thompson Creek Metals Co., Inc. company guaranty sr. unsec. notes 7 3/8s, 2018 (Canada) 105,000 93,450 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 201,000 201,000 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 218,000 220,180 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 85,000 51,850 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 175,000 178,500 Capital goods (1.5%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 199,000 203,975 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 95,000 100,938 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 104,000 102,960 American Axle & Manufacturing, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 35,000 34,650 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 81,000 87,885 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 140,000 178,035 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $298,000 325,564 Berry Plastics Corp. company guaranty notes FRN 4.421s, 2014 200,000 188,000 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 97,000 97,485 Berry Plastics Corp. notes 9 3/4s, 2021 24,000 23,940 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 147,000 150,675 Crown Americas, LLC/Crown Americas Capital Corp. III company guaranty sr. unsec. notes 6 1/4s, 2021 140,000 146,300 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 50,000 65,338 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $418,000 428,450 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 24,000 26,070 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 253,000 243,513 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 115,000 119,025 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 229,000 311,208 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A sr. notes 8 3/4s, 2016 EUR 377,000 500,398 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 $130,000 132,275 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 100,000 95,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 100,000 104,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 100,000 97,000 Ryerson, Inc. company guaranty sr. notes 12s, 2015 334,000 337,340 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 150,000 159,000 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 140,000 143,500 Terex Corp. sr. unsec. sub. notes 8s, 2017 58,000 56,840 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 323,000 334,304 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 117,000 126,068 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 290,000 311,750 Communication services (3.8%) Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 75,000 77,625 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 200,000 221,500 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 150,000 160,875 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 71,000 75,704 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 131,000 132,965 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 101,000 105,040 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 146,000 154,760 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 88,000 88,330 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 270,000 250,763 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 630,000 603,224 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 233,000 203,875 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 354,000 354,000 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 480,000 495,600 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 70,000 75,600 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 326,000 327,630 Hughes Satellite Systems Corp. 144A sr. notes 6 1/2s, 2019 214,000 223,095 Hughes Satellite Systems Corp. 144A sr. unsec. notes 7 5/8s, 2021 260,000 273,000 Equinix, Inc. sr. unsec. notes 7s, 2021 130,000 137,800 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 753,000 762,412 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 365,000 381,425 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 212,000 214,385 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 871,812 841,298 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 253,000 244,778 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 135,000 130,275 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) EUR 130,000 170,403 Kabel Deutschland GmbH 144A sr. sec. bonds 6 1/2s, 2018 (Germany) EUR 105,000 140,191 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $124,000 129,425 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 220,000 224,950 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 40,000 39,400 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 59,000 62,614 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 407,000 413,104 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 103,000 94,245 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 360,000 408,600 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 65,000 64,350 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 261,000 281,880 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 156,000 171,600 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 180,000 220,837 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 $181,000 181,683 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 75,000 82,607 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 105,000 114,188 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 180,000 193,950 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 1,100,000 985,874 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 147,000 122,010 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 170,000 178,288 Sunrise Communications Holdings SA 144A company guaranty sr. notes 8 1/2s, 2018 (Luxembourg) EUR 100,000 127,468 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 293,000 391,118 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 218,000 291,593 UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 361,000 474,358 Virgin Media Finance PLC company guaranty sr. unsec. bond 8 7/8s, 2019 (United Kingdom) GBP 50,000 83,099 Wind Acquisition Finance SA 144A company guaranty sr. sec. bonds 7 3/8s, 2018 (Luxembourg) EUR 325,000 357,830 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $60,000 64,275 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 247,000 267,377 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 109,000 111,725 Conglomerates (—%) SPX Corp. sr. unsec. notes 7 5/8s, 2014 115,000 126,500 Consumer cyclicals (5.3%) Academy Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 25,000 24,500 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 20,000 16,600 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 407,000 343,914 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 250,000 218,125 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 170,000 161,500 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 238,000 242,165 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 74,000 76,220 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 255,000 267,750 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 75,000 56,063 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 71,000 48,458 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 285,000 182,756 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 52,000 46,280 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 100,000 107,500 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 75,000 78,750 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 180,000 189,000 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec notes 10s, 2019 140,000 136,850 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 500,000 342,500 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 350,000 371,437 Carlson Wagonlit BV company guaranty sr. sec. notes FRN Ser. REGS, 7.341s, 2015 (Netherlands) EUR 275,000 292,370 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 $70,000 76,125 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 110,000 95,975 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 120,000 101,100 Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty sr. notes 8 1/4s, 2021 305,000 276,787 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 40,000 40,900 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 (PIK) 286,063 295,002 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 135,000 113,738 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 99,000 66,330 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 453,000 489,240 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 155,000 158,100 Conti-Gummi Finance B.V. company guaranty bonds Ser. REGS, 7 1/8s, 2018 (Netherlands) EUR 307,000 397,240 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 $235,000 208,563 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 117,000 124,166 DISH DBS Corp. company guaranty 6 5/8s, 2014 517,000 551,897 DISH DBS Corp. company guaranty sr. unsec. notes 7 3/4s, 2015 117,000 128,700 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 192,000 206,880 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 300,000 288,000 Ford Motor Credit Co., LLC sr. unsec. notes 7s, 2015 125,000 134,375 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 385,000 385,998 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 410,000 425,374 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 210,000 198,450 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 226,000 251,565 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 175,000 177,625 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 434,000 475,230 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 150,000 140,250 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 356,000 325,740 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 346,000 427,931 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 $165,000 174,900 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 63,014 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 $100,000 112,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 795,000 781,087 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 70,000 72,800 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 155,000 164,300 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 195,000 217,660 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 340,000 15,300 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 55,000 53,900 MGM Resorts International company guaranty sr. notes 9s, 2020 105,000 116,288 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 65,000 60,125 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 520,000 442,000 Navistar International Corp. sr. notes 8 1/4s, 2021 296,000 313,760 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 135,000 128,588 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 145,000 156,600 Nortek, Inc. 144A company guaranty sr. notes 8 1/2s, 2021 155,000 130,975 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 115,000 108,963 Owens Corning company guaranty sr. unsec. notes 9s, 2019 542,000 646,334 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 50,000 54,375 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 160,000 164,000 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 100,000 107,000 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 100,000 95,000 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 55,000 58,163 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 320,000 316,800 Polish Television Holding BV sr. notes stepped-coupon Ser. REGS, 11 1/4s (13s, 11/15/14), 2017 (Netherlands) (STP) EUR 380,000 497,293 QVC Inc. 144A sr. notes 7 1/2s, 2019 $120,000 128,700 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 50,000 43,500 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 126,000 128,520 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 152,000 116,280 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 140,000 142,100 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 75,000 74,250 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 135,000 147,488 Sears Holdings Corp. company guaranty 6 5/8s, 2018 139,000 105,640 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 36,000 34,380 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 70,000 71,750 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 45,000 45,450 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 293,000 320,468 Toys R Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 30,000 30,488 Travelport, LLC company guaranty 11 7/8s, 2016 127,000 36,830 Travelport, LLC company guaranty 9 7/8s, 2014 45,000 26,775 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 244,000 134,810 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 110,000 144,789 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $350,000 374,500 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 200,000 193,000 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 105,000 116,550 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 65,000 73,775 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 524,000 550,200 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 125,000 126,250 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 135,000 118,125 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 275,000 283,250 Consumer staples (1.7%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 1,400,000 752,724 Archibald Candy Corp. company guaranty sub. notes 10s, 2012 (In default) (F) (NON) $88,274 2,825 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 105,000 108,675 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 345,000 347,587 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 184,000 200,330 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 48,000 47,040 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 100,373 95,605 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 124,000 94,240 Constellation Brands, Inc. company guaranty sr. unsec. notes 7 1/4s, 2017 23,000 25,300 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 111,000 121,961 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 257,000 279,488 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 118,000 116,525 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 115,000 123,481 Dole Food Co. 144A sr. notes 8s, 2016 87,000 90,698 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 424,000 419,412 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $165,000 171,600 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 100,000 104,528 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 $5,000 5,025 Hertz Corp. company guaranty sr. unsec. notes 7 1/2s, 2018 65,000 67,925 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 156,000 207,266 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 $620,000 579,700 Landry's, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 72,000 75,780 Libbey Glass, Inc. sr. notes 10s, 2015 49,000 52,430 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 215,000 220,375 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 315,000 314,605 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 321,000 292,913 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 55,000 60,775 Roadhouse Financing, Inc. notes 10 3/4s, 2017 115,000 111,838 Service Corporation International sr. notes 7s, 2019 80,000 84,200 Spectrum Brands, Inc. sr. notes 9 1/2s, 2018 385,000 421,093 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 185,000 185,925 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 41,000 40,078 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 8,000 8,080 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 191,000 189,568 Energy (5.4%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 150,000 145,125 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 159,000 154,230 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 283,000 320,440 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 164,000 190,098 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 305,000 311,863 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 200,000 204,000 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 221,000 222,105 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 65,000 42,738 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 347,000 350,470 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 140,000 151,200 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 398,000 411,930 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 495,000 566,774 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 135,000 135,000 Complete Production Services, Inc. company guaranty 8s, 2016 388,000 403,520 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 225,000 234,563 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 225,000 199,895 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 $125,000 138,125 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 710,000 777,450 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 30,000 30,300 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 365,000 398,763 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 118,000 131,865 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 95,000 98,800 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 405,000 382,724 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 98,000 86,240 Forbes Energy Services Ltd. company guaranty sr. unsec notes 9s, 2019 150,000 140,250 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 5/8s, 2018 180,000 188,550 Gazprom OAO Via Gaz Capital SA 144A sr. sec. bond 9 1/4s, 2019 (Russia) 2,055,000 2,440,640 Gazprom Via Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 176,000 198,199 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 230,000 257,510 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 195,000 195,000 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 455,000 473,200 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 340,000 342,125 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 155,000 155,775 Infinis PLC 144A sr. notes 9 1/8s, 2014 (United Kingdom) GBP 98,000 153,707 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 $70,000 52,850 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 76,000 76,000 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 188,000 199,280 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 135,000 138,038 Milagro Oil & Gas company guaranty notes 10 1/2s, 2016 225,000 157,500 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 275,000 257,439 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 348,000 351,915 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 165,000 178,406 Peabody Energy Corp. company guaranty 7 3/8s, 2016 494,000 543,400 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 19,000 19,950 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 440,000 527,428 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 625,000 656,626 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 95,000 105,688 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 1,665,000 1,055,010 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 395,000 309,036 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 920,000 653,504 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 160,000 120,640 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 225,000 213,188 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 175,000 189,875 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 240,000 260,400 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 425,000 513,187 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 150,000 166,500 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 124,000 133,920 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 40,000 39,700 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 578,000 583,780 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 85,000 88,400 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 60,000 60,000 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 480,000 482,400 Financials (4.2%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 135,000 123,863 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 140,000 135,044 Ally Financial, Inc. company guaranty sr. unsec. notes 7s, 2012 25,000 25,063 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 403,000 408,038 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 512,000 516,480 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 65,000 68,575 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 565,000 570,650 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.727s, 2014 39,000 33,884 Banco do Brasil SA 144A sr. unsec. notes 9 3/4s, 2017 (Brazil) BRL 436,000 243,099 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) $990,000 970,172 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.257s, 2012 95,188 95,091 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 56,000 57,400 CIT Group, Inc. 144A bonds 7s, 2017 1,051,000 1,049,685 CIT Group, Inc. 144A bonds 7s, 2016 378,000 377,528 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 205,000 212,175 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 55,000 58,025 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 170,000 168,300 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 95,000 94,288 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 65,000 65,163 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 385,000 400,400 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 21,000 19,373 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 1,000,000 1,123,026 JPMorgan Chase & Co. 144A unsec. unsub. notes 8s, 2012 INR 19,000,000 354,884 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 $252,000 253,575 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 400,000 468,000 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 1,085,000 1,261,170 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec notes 6 7/8s, 2021 (R) 75,000 74,344 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 128,000 136,640 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 191,000 189,568 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 85,000 85,425 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 9s, 2014 (Russia) 1,425,000 1,539,000 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 137,000 139,536 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 155,000 152,216 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) 200,000 173,952 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.332s, 2014 60,000 54,750 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 305,000 310,843 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,385,000 1,416,162 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 130,000 127,400 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 927,000 947,802 Health care (1.4%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 139,000 136,220 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 100,000 108,000 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 160,000 162,400 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 220,000 290,316 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 124,283 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $428,000 381,990 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 45,000 46,238 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 145,000 148,444 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 203,000 216,703 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 220,000 219,450 Endo Pharmaceutical Holdings, Inc. company guaranty sr. unsec notes 7s, 2019 130,000 138,450 Grifols, Inc. company guaranty sr. unsec notes 8 1/4s, 2018 226,000 237,300 HCA, Inc. sr. notes 6 1/2s, 2020 688,000 712,080 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 195,000 199,388 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec notes 8 3/8s, 2019 375,000 327,188 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 150,000 156,000 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 310,000 297,600 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 120,841 120,539 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 160,000 166,800 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 119,000 135,958 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 198,000 222,255 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 200,000 203,500 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 30,000 29,625 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 75,000 74,813 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 30,000 29,963 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 7,000 4,375 Technology (1.3%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 261,000 268,178 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 32,000 28,800 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 162,000 145,800 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 76,000 73,720 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 139,000 107,725 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 316,000 246,480 Eagle Parent Inc. 144A sr. notes 8 5/8s, 2019 120,000 114,600 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 111,000 119,880 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 76,000 82,270 First Data Corp. company guaranty sr. unsec notes 12 5/8s, 2021 445,000 387,150 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 484,401 461,996 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 97,000 80,510 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 75,000 75,000 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 50,000 47,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 43,000 44,828 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 368,000 401,120 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 470,000 489,975 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 314,000 342,260 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 186,000 197,858 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 351,000 363,724 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 149,000 153,098 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 188,000 198,340 Transportation (0.3%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 528,000 548,068 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 $198,000 203,940 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 285,000 299,963 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 125,000 53,125 Utilities and power (1.4%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 475,000 522,500 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 135,000 145,463 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 165,000 178,200 Calpine Corp. 144A sr. notes 7 1/4s, 2017 425,000 446,250 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) (NON) 495,000 324,225 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 151,000 110,230 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 69,000 66,930 Edison Mission Energy sr. unsec. notes 7.2s, 2019 147,000 91,875 Edison Mission Energy sr. unsec. notes 7s, 2017 23,000 14,950 El Paso Natural Gas Co. debs. 8 5/8s, 2022 247,000 313,067 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 595,000 624,750 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 296,000 312,280 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 300,000 327,750 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 295,000 299,425 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 45,000 45,563 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 115,000 124,200 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 595,000 580,125 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 110,000 113,977 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 135,000 114,581 Total corporate bonds and notes (cost $100,536,011) MORTGAGE-BACKED SECURITIES (22.8%) (a) Principal amount Value American Home Mortgage Assets FRB Ser. 06-6, Class A1A, 0.484s, 2046 $2,943,006 $1,265,493 FRB Ser. 06-4, Class 1A11, 0.484s, 2046 2,719,635 1,155,845 American Home Mortgage Investment Trust FRB Ser. 06-2, Class 1A2, 0.454s, 2046 5,877,547 1,998,366 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 163,000 122,250 Ser. 01-1, Class K, 6 1/8s, 2036 367,000 66,060 Ser. 07-5, Class XW, IO, 0.421s, 2051 105,820,287 1,753,336 Banc of America Funding Corp. FRB Ser. 07-B, Class A1, 0.495s, 2047 890,344 454,075 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.504s, 2047 1,572,771 707,747 FRB Ser. 07-AA1, Class 2A1, 0.474s, 2037 1,279,995 614,398 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A3, 0.574s, 2036 1,235,811 259,520 FRB Ser. 06-IM1, Class A1, 0.524s, 2036 1,269,661 609,437 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR5, Class 1A1A, 3.779s, 2037 504,228 230,587 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.064s, 2044 32,988,410 124,650 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.88s, 2014 (United Kingdom) GBP 444,023 482,698 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 226,682 264,028 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.68s, 2036 $4,381,329 2,486,404 FRB Ser. 06-OA10, Class 3A1, 0.484s, 2046 2,850,666 1,231,773 FRB Ser. 06-HY11, Class A1, 0.414s, 2036 1,737,498 851,374 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.581s, 2035 98,540 16,205 FRB Ser. 05-R3, Class AF, 0.694s, 2035 96,832 77,950 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 354,000 116,749 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 1A3, 0.624s, 2036 4,227,971 1,395,230 FRB Ser. 06-AR6, Class A6, 0.484s, 2037 701,242 308,546 FRB Ser. 06-AR3, Class A1, 0.484s, 2036 986,713 389,752 FRB Ser. 06-AR3, Class A5, 0.464s, 2036 2,278,563 1,389,923 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 286,492 274,316 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.835s, 2014 (United Kingdom) GBP 23,751 22,131 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.487s, 2032 $308,138 489,238 IFB Ser. 3408, Class EK, 24.673s, 2037 191,794 299,130 IFB Ser. 2979, Class AS, 23.253s, 2034 102,628 137,422 IFB Ser. 3072, Class SM, 22.776s, 2035 257,089 387,829 IFB Ser. 3072, Class SB, 22.63s, 2035 230,309 345,947 IFB Ser. 3249, Class PS, 21.357s, 2036 211,531 306,320 IFB Ser. 3031, Class BS, 16.029s, 2035 374,223 541,606 IFB Ser. 3951, Class CS, IO, 6.472s, 2026 5,370,408 930,799 IFB Ser. 3727, Class PS, IO, 6.422s, 2038 2,940,795 354,054 IFB Ser. 3287, Class SE, IO, 6.422s, 2037 1,334,496 171,403 IFB Ser. 3835, Class SC, IO, 6.372s, 2038 2,756,091 489,234 IFB Ser. 3677, Class SA, IO, 6.272s, 2040 7,945,141 881,752 IFB Ser. 3485, Class SI, IO, 6.272s, 2036 419,254 59,668 IFB Ser. 3708, Class SA, IO, 6.172s, 2040 7,093,471 916,689 IFB Ser. 3852, Class TB, 5.722s, 2041 1,265,738 1,313,861 IFB Ser. 3768, Class PS, IO, 5.722s, 2036 7,965,045 1,004,688 Ser. 3645, Class ID, IO, 5s, 2040 1,141,963 118,159 Ser. 3653, Class KI, IO, 5s, 2038 2,476,961 237,838 Ser. 3632, Class CI, IO, 5s, 2038 1,285,386 126,058 Ser. 3626, Class DI, IO, 5s, 2037 875,362 45,957 Ser. 3623, Class CI, IO, 5s, 2036 798,250 73,711 Ser. 3747, Class HI, IO, 4 1/2s, 2037 619,924 74,005 Ser. 3738, Class MI, IO, 4s, 2034 6,293,810 561,452 Ser. 3736, Class QI, IO, 4s, 2034 7,806,868 565,998 Ser. 3751, Class MI, IO, 4s, 2034 8,551,274 518,635 Ser. 3707, Class HI, IO, 4s, 2023 1,048,476 42,306 Ser. 3707, Class KI, IO, 4s, 2023 1,720,797 47,115 Ser. T-57, Class 1AX, IO, 0.43s, 2043 3,015,749 33,927 Ser. 3124, Class DO, PO, zero %, 2036 18,368 15,740 FRB Ser. 3326, Class YF, zero %, 2037 52,929 48,661 FRB Ser. 3326, Class WF, zero %, 2035 12,827 11,788 FRB Ser. 3030, Class EF, zero %, 2035 16,318 16,131 FRB Ser. 3412, Class UF, zero %, 2035 3,478 3,462 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.138s, 2036 398,028 683,742 IFB Ser. 07-53, Class SP, 23.123s, 2037 224,312 341,699 IFB Ser. 08-24, Class SP, 22.207s, 2038 195,683 312,320 IFB Ser. 05-75, Class GS, 19.369s, 2035 247,915 349,639 IFB Ser. 05-83, Class QP, 16.631s, 2034 261,106 350,922 IFB Ser. 10-135, Class SP, IO, 6.306s, 2040 4,414,412 856,325 IFB Ser. 11-51, Class SJ, IO, 6.256s, 2041 3,562,182 570,412 IFB Ser. 404, Class S13, IO, 6.106s, 2040 5,842,453 828,197 IFB Ser. 10-35, Class SG, IO, 6.106s, 2040 4,179,348 755,877 IFB Ser. 11-51, Class SM, IO, 5.556s, 2041 6,008,604 803,110 Ser. 374, Class 6, IO, 5 1/2s, 2036 1,005,961 130,161 IFB Ser. 10-46, Class WS, IO, 5.456s, 2040 4,475,194 508,516 Ser. 10-21, Class IP, IO, 5s, 2039 2,335,019 325,357 Ser. 10-92, Class CI, IO, 5s, 2039 1,308,959 158,299 Ser. 398, Class C5, IO, 5s, 2039 (F) 890,496 118,991 Ser. 10-13, Class EI, IO, 5s, 2038 575,121 34,579 Ser. 378, Class 19, IO, 5s, 2035 2,505,734 311,518 Ser. 366, Class 22, IO, 4 1/2s, 2035 922,449 76,563 Ser. 406, Class 2, IO, 4s, 2041 4,025,820 547,828 Ser. 406, Class 1, IO, 4s, 2041 2,538,427 345,425 Ser. 03-W10, Class 1, IO, 1.444s, 2043 716,988 32,264 Ser. 99-51, Class N, PO, zero %, 2029 32,908 31,006 IFB Ser. 06-48, Class FG, zero %, 2036 12,541 12,246 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.094s, 2020 2,792,079 69,802 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 65,687 56,491 Government National Mortgage Association IFB Ser. 11-56, Class SG, 6.784s, 2041 1,480,999 1,616,792 IFB Ser. 11-56, Class MS, 6.782s, 2041 3,081,368 3,345,596 IFB Ser. 10-142, Class SA, IO, 6.415s, 2039 3,071,755 429,086 IFB Ser. 10-151, Class SL, IO, 6.415s, 2039 1,541,003 281,002 IFB Ser. 11-37, Class SB, IO, 6.415s, 2038 4,143,137 562,982 IFB Ser. 10-85, Class AS, IO, 6.365s, 2039 3,013,181 477,872 IFB Ser. 10-85, Class SD, IO, 6.365s, 2038 508,561 83,592 IFB Ser. 11-37, Class SD, IO, 6.365s, 2038 5,330,902 719,352 IFB Ser. 10-163, Class SI, IO, 6.347s, 2037 4,168,236 648,815 IFB Ser. 11-11, Class PS, IO, 6.315s, 2040 415,054 67,720 IFB Ser. 10-98, Class QS, IO, 6.315s, 2040 3,090,497 500,042 IFB Ser. 10-47, Class HS, IO, 6.315s, 2039 1,884,451 325,482 IFB Ser. 10-31, Class HS, IO, 6.315s, 2039 682,792 108,441 IFB Ser. 10-157, Class SN, IO, 6.267s, 2038 2,795,635 449,566 IFB Ser. 10-62, Class PS, IO, 6.215s, 2040 2,538,103 421,579 IFB Ser. 10-53, Class SA, IO, 6.215s, 2039 1,766,700 280,340 IFB Ser. 10-120, Class SB, IO, 5.915s, 2035 1,067,320 114,502 IFB Ser. 10-20, Class SC, IO, 5.865s, 2040 268,873 44,590 IFB Ser. 11-79, Class AS, IO, 5.825s, 2037 3,444,809 351,543 IFB Ser. 10-113, Class DS, IO, 5.815s, 2039 2,368,368 349,855 IFB Ser. 10-115, Class SN, IO, 5.815s, 2038 1,446,737 221,828 IFB Ser. 10-115, Class AS, IO, 5.765s, 2040 1,492,967 249,624 IFB Ser. 10-116, Class SL, IO, 5.765s, 2039 1,466,280 251,320 IFB Ser. 10-168, Class SL, IO, 5.715s, 2040 1,846,005 297,428 IFB Ser. 10-121, Class SE, IO, 5.715s, 2040 2,482,490 372,870 IFB Ser. 11-70, Class SM, IO, 5.607s, 2041 2,415,000 666,250 IFB Ser. 11-70, Class SH, IO, 5.607s, 2041 2,481,000 687,659 Ser. 11-116, Class IB, IO, 5s, 2040 5,060,512 517,943 Ser. 11-81, Class MI, IO, 5s, 2040 1,198,862 204,310 Ser. 10-68, Class MI, IO, 5s, 2039 1,069,475 163,266 IFB Ser. 11-12, Class IB, IO, 4.53s, 2040 1,700,774 194,960 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 1,732,246 226,543 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 440,289 72,923 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 1,717,131 248,950 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 5,120,583 781,196 Ser. 10-103, Class IN, IO, 4 1/2s, 2039 210,473 26,465 Ser. 10-107, Class PI, IO, 4 1/2s, 2036 830,763 86,175 Ser. 11-70, PO, zero %, 2041 5,498,743 4,439,520 Ser. 06-36, Class OD, PO, zero %, 2036 12,275 11,307 Greenpoint Mortgage Funding Trust FRB Ser. 06-AR1, Class GA1B, 0.464s, 2036 5,227,249 2,626,693 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.303s, 2039 68,604,263 1,223,925 Harborview Mortgage Loan Trust FRB Ser. 05-7, Class 1A1, 3.126s, 2045 765,478 363,602 FRB Ser. 05-16, Class 3A1A, 0.535s, 2036 3,108,583 1,667,133 FRB Ser. 06-8, Class 2A1A, 0.477s, 2036 2,409,632 1,415,659 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR25, Class 3A1, 2.841s, 2036 721,870 295,967 FRB Ser. 06-AR39, Class A1, 0.474s, 2037 3,610,098 1,683,208 FRB Ser. 06-AR35, Class 2A1A, 0.464s, 2037 1,068,875 468,002 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.494s, 2037 749,663 301,740 FRB Ser. 06-A7, Class 1A1, 0.454s, 2036 1,747,809 803,992 FRB Ser. 06-A6, Class 1A1, 0.454s, 2036 778,410 410,246 FRB Ser. 07-A1, Class 1A1A, 0.434s, 2037 853,566 298,748 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.15s, 2051 64,047,135 634,579 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 253,101 220,831 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class K, 6.529s, 2035 (F) 922,000 881,947 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.424s, 2037 700,551 339,767 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.392s, 2028 511,148 11,501 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.383s, 2037 705,975 42,358 Ser. 07-C5, Class X, IO, 4.764s, 2049 2,174,682 157,664 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,730,000 1,438,063 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 1,215,429 1,215,672 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.726s, 2012 874 — PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 123,000 6,150 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 193,000 193,000 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-4, Class 1A1, 0.534s, 2037 720,986 277,580 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.993s, 2045 3,433,072 480,630 Ser. 07-4, Class 1A4, IO, 1s, 2045 4,630,680 188,121 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 0.378s, 2046 17,697,499 274,311 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.444s, 2036 1,631,856 599,707 WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR11, Class A1C4, 0.734s, 2045 1,073,665 574,411 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-0C2, Class A3, 0.604s, 2037 984,770 482,537 Total mortgage-backed securities (cost $80,785,207) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (9.7%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.3%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $890,835 $1,010,228 U.S. Government Agency Mortgage Obligations (9.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 796,551 818,674 Federal National Mortgage Association Pass-Through Certificates 3 1/2s, December 1, 2040 728,966 750,464 3 1/2s, TBA, January 1, 2042 28,000,000 28,800,626 3 1/2s, TBA, December 1, 2041 2,000,000 2,058,750 Total U.S. government and agency mortgage obligations (cost $32,980,086) U.S. TREASURY OBLIGATIONS (1.1%) (a) Principal amount Value U.S. Treasury Bonds 3.125% 11/15/41 (i) $1,502,000 $1,579,698 U.S. Treasury Notes 3.750% 11/15/18 (i) 72,000 84,093 U.S. Treasury Notes 1.000% 3/31/12 (i) 2,255,000 2,265,923 Total U.S. treasury Obligations (cost $3,929,715) ASSET-BACKED SECURITIES (8.7%) (a) Principal amount Value Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.444s, 2036 $115,000 $46,226 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-HE9, Class 1A2, 0.444s, 2036 3,781,000 1,550,210 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.169s, 2034 44,757 14,122 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-OPX1, Class A1A, 0.364s, 2037 405,559 141,946 Conseco Finance Securitizations Corp. FRB Ser. 01-4, Class M1, 2.02s, 2033 295,000 162,643 Countrywide Asset Backed Certificates FRB Ser. 07-7, Class 2A3, 0.524s, 2047 2,847,000 1,007,126 FRB Ser. 07-3, Class 2A2, 0.464s, 2047 1,302,000 918,209 FRB Ser. 07-6, Class 2A2, 0.464s, 2037 538,000 429,055 FRB Ser. 06-8, Class 2A3, 0.454s, 2046 660,000 376,200 FRB Ser. 07-8, Class 2A2, 0.424s, 2037 1,864,000 1,344,876 FRB Ser. 06-25, Class 2A2, 0.414s, 2047 758,478 659,876 FRB Ser. 07-1, Class 2A2, 0.394s, 2037 1,467,000 1,073,111 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 475,859 19,034 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF11, Class 2A3, 0.444s, 2036 871,000 418,080 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 4.13s, 2043 EUR 1,028,000 852,312 FRB Ser. 03-2, Class 3C, 3.52s, 2043 GBP 384,009 382,032 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $858,870 429,435 Ser. 94-4, Class B2, 8.6s, 2019 311,877 149,181 Ser. 93-1, Class B, 8.45s, 2018 134,051 98,385 Ser. 97-6, Class M1, 7.21s, 2029 1,087,000 948,468 GSAA Home Equity Trust FRB Ser. 06-3, Class A3, 0.594s, 2036 2,560,741 1,152,334 FRB Ser. 05-15, Class 2A2, 0.544s, 2036 1,174,195 602,831 FRB Ser. 05-14, Class 2A2, 0.544s, 2035 865,213 406,650 FRB Ser. 05-11, Class 3A4, 0.544s, 2035 1,159,128 869,346 FRB Ser. 07-3, Class A4A, 0.514s, 2047 1,632,539 604,039 FRB Ser. 06-1, Class A2, 0.514s, 2036 1,199,435 497,766 FRB Ser. 07-4, Class A2, 0.494s, 2037 831,032 295,017 FRB Ser. 06-8, Class 2A2, 0.474s, 2036 5,130,158 1,923,809 FRB Ser. 06-11, Class 2A2, 0.454s, 2036 1,436,090 567,705 FRB Ser. 06-12, Class A2A, 0.444s, 2036 991,423 436,226 FRB Ser. 06-8, Class 2A1, 0.354s, 2036 1,510,619 543,823 FRB Ser. 06-12, Class A1, 0.344s, 2036 1,915,290 761,328 FRB Ser. 07-3, Class 2A1A, 0.194s, 2047 1,171,891 480,475 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.294s, 2030 401,321 11,036 JPMorgan Mortgage Acquisition Corp. FRB Ser. 06-WMC3, Class A5, 0.534s, 2036 4,264,009 1,279,203 Lehman XS Trust FRB Ser. 05-6, Class 1A4, 0.674s, 2035 1,218,000 395,850 Long Beach Mortgage Loan Trust FRB Ser. 06-5, Class 2A3, 0.444s, 2036 2,157,281 733,475 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.464s, 2037 969,845 389,150 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 94,843 95,058 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.494s, 2034 46,693 11,743 Oakwood Mortgage Investors, Inc. Ser. 99-D, Class A1, 7.84s, 2029 661,673 575,656 Ser. 95-B, Class B1, 7.55s, 2021 164,459 124,385 Ser. 00-D, Class A4, 7.4s, 2030 1,538,670 942,435 Ser. 01-D, Class A4, 6.93s, 2031 534,034 389,845 Ser. 01-E, Class A4, 6.81s, 2031 847,128 669,231 Ser. 01-C, Class A2, 5.92s, 2017 792,005 363,332 Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.454s, 2037 163,829 102,529 Residential Asset Securities Corp. Ser. 01-KS3, Class AII, 0.754s, 2031 1,174,179 879,453 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.504s, 2036 246,000 69,940 Structured Asset Securities Corp. FRB Ser. 06-BC5, Class A4, 0.464s, 2036 2,548,000 697,515 FRB Ser. 06-BC2, Class A3, 0.444s, 2036 3,834,008 2,070,364 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 506,438 60,773 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 390,000 195,000 Total asset-backed securities (cost $36,211,612) FOREIGN GOVERNMENT BONDS AND NOTES (6.8%) (a) Principal amount/Units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $1,520,000 $1,280,934 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 197,000 192,552 Argentina (Republic of) sr. unsec. bonds FRB 0.629s, 2013 1,431,000 341,422 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 5,501,000 5,102,178 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $ V, 10 1/2s, 2012 ARS 2,039,000 467,980 Brazil (Federal Republic of) unsec. notes 10s, 2017 BRL 1,500 811,376 Brazil (Federal Republic of) unsub. notes 10s, 2014 BRL 990 550,985 Chile (Republic of) notes 5 1/2s, 2020 CLP 170,000,000 339,683 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 $265,000 241,813 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 INR 22,600,000 409,959 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $690,000 752,818 Hungary (Republic of) sr. unsec. unsub. notes 6 3/8s, 2021 4,000 3,680 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 1,590,000 1,721,143 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 RUB 9,750,000 284,453 Russia (Federation of) 144A unsec. unsub. bonds 7 1/2s, 2030 $2,037,400 2,367,561 Sri Lanka (Republic of) 144A notes 7.4s, 2015 200,000 209,532 Turkey (Republic of) bonds 16s, 2012 TRY 175,000 93,234 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 $1,205,000 1,357,372 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 175,000 145,250 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 925,000 913,549 Ukraine (Government of) 144A bonds 7 3/4s, 2020 695,000 601,175 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 760,000 667,538 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,400,000 1,344,000 Venezuela (Republic of) bonds 8 1/2s, 2014 225,000 209,297 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 1,985,000 2,005,148 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 1,285,000 1,259,107 Total foreign government bonds and notes (cost $23,636,945) PURCHASED OPTIONS OUTSTANDING (6.2%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 6,075,000 37,483 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 2,578,000 24,568 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 2,578,000 24,568 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 2,578,000 24,568 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 2,578,000 24,568 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA April 2022. Apr-12/1.861 2,578,000 24,568 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 12,195,000 136,950 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 12,195,000 136,950 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 12,195,000 136,950 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 12,195,000 136,950 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 12,195,000 136,950 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 12,195,000 136,950 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.985% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.985 2,770,000 37,007 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 12,195,000 169,998 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 12,195,000 169,998 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 2,430,000 34,433 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 800,000 16,936 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 800,000 14,144 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3475% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.3475 3,552,000 115,511 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3475% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.3475 3,552,000 38,788 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 2,531,000 83,599 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 18,875,000 331,256 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 2,633,000 55,293 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 6,702,000 170,700 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 800,000 24,152 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 800,000 21,392 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 5,475,900 330,361 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 5,475,900 68,131 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 14,787,763 1,641,442 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 14,787,763 48,800 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 2,633,000 74,435 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 4,714,000 162,963 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 $800,000 $29,952 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 800,000 26,976 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 4,714,000 186,203 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 2,260,000 245,798 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 2,260,000 166,191 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 23,593,538 87,768 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 23,593,538 1,416 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 26,034,000 69,771 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 26,034,000 6,769 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.1% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.10 110,567,000 54,178 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 14,770,875 390,985 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 14,770,875 443 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 7,744,000 112,056 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 7,744,000 96,955 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.24 3,664,000 79,802 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.24 3,664,000 21,105 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.30 3,552,000 93,489 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.30 3,552,000 17,618 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 23,593,538 86,116 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 23,593,538 24 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 2014. Jan-12/1.722 CHF 15,780,000 840 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.9475 12,272,000 37,184 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.953% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.953 12,272,000 39,148 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.96325% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.96325 12,272,000 40,375 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 7,744,000 77,208 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 7,744,000 61,565 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.215 3,664,000 62,508 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.215 3,664,000 4,067 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.27 2,531,000 57,631 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.2775% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.2775 $3,552,000 80,772 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.2775% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.2775 3,552,000 5,541 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.785% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/2.785 2,260,000 94,310 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.785% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/2.785 2,260,000 8,588 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/3.60 8,372,569 1,770,798 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/4.60 8,372,569 8 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,578,000 21,810 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,578,000 21,810 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,578,000 21,810 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,578,000 21,810 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,578,000 21,810 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.055% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.055 2,770,000 56,813 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 12,272,000 281,274 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 12,272,000 281,274 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 12,272,000 287,165 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 6,702,000 156,425 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 2,531,000 68,185 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 800,000 22,616 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 800,000 19,776 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 12,323,136 1,358,256 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 12,323,136 40,543 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 12,356,514 1,502,923 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 12,356,514 28,173 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 4,929,254 606,693 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 4,929,254 11,584 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 12,323,136 1,526,960 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.52 12,323,136 29,699 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 12,323,136 1,548,402 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 12,323,136 26,988 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 6,931,154 872,979 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 6,931,154 14,763 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 2,578,000 19,696 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 2,578,000 19,696 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 2,578,000 19,696 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 2,578,000 19,696 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA June 2022. Jun-12/1.683 2,578,000 19,696 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.03 2,770,000 50,303 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 6,702,000 140,876 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 800,000 20,896 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 800,000 18,024 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 2,260,000 187,422 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 2,260,000 107,775 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 27,505,000 134,224 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 27,505,000 4,676 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 10,702,406 296,992 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 10,702,406 2,676 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 2,578,000 19,670 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 2,578,000 19,670 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 2,578,000 19,670 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 2,578,000 19,670 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA March 2022. Mar-12/1.869 2,578,000 19,670 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.96% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.96 2,770,000 27,728 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 7,744,000 137,843 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 7,744,000 122,975 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3225% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.3225 3,552,000 104,642 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3225% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.3225 3,552,000 28,167 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 2,260,000 143,081 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 2,260,000 56,884 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.005% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.005 2,770,000 43,544 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.074% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.074 6,702,000 125,193 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 800,000 18,904 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 800,000 16,144 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 2,633,000 70,064 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 4,714,000 155,373 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 800,000 28,640 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 800,000 25,624 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 4,714,000 178,331 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 2,633,000 65,035 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 6,702,000 198,111 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 4,714,000 147,265 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 800,000 27,176 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 800,000 24,256 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 4,714,000 169,233 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 2,633,000 60,559 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 6,702,000 184,439 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 800,000 25,856 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 800,000 22,952 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 2,260,000 219,265 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 2,260,000 141,270 Total purchased options outstanding (cost $17,091,412) SENIOR LOANS (2.4%) (a) (c) Principal amount Value Basic materials (0.1%) Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 $89,550 $86,864 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 55,030 56,131 INEOS U.S. Finance, LLC bank term loan FRN Ser. B2, 7.501s, 2013 51,876 52,913 Momentive Performance Materials, Inc. bank term loan FRN 3.813s, 2013 157,513 151,606 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 89,325 86,701 Capital goods (—%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 60,000 59,700 Communication services (0.4%) Charter Communications Operating, LLC bank term loan FRN Ser. C, 3.62s, 2016 807,082 799,818 Charter Communications Operating, LLC bank term loan FRN Ser. l, 7 1/4s, 2014 6,181 6,150 Insight Midwest Holdings, LLC bank term loan FRN Ser. B, 2.02s, 2014 111,769 110,260 Intelsat SA bank term loan FRN 3.391s, 2014 (Luxembourg) 460,000 436,770 Level 3 Communications, Inc. bank term loan FRN 2.648s, 2014 15,000 14,306 Consumer cyclicals (1.0%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 76,507 76,411 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 49,375 48,367 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.418s, 2015 265,000 229,519 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3 3/8s, 2015 309,439 268,328 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 244,795 241,939 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.51s, 2014 285,956 243,658 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.91s, 2016 436,042 321,339 Compucom Systems, Inc. bank term loan FRN 3.76s, 2014 105,033 99,781 Federal Mogul Corp. bank term loan FRN Ser. B, 2.209s, 2014 36,584 33,764 Federal Mogul Corp. bank term loan FRN Ser. C, 2.216s, 2015 18,665 17,226 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.51s, 2014 217,466 47,661 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.26s, 2014 185,167 40,583 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.26s, 2014 69,092 15,143 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.26s, 2014 (PIK) 101,429 86,299 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.26s, 2014 (PIK) 57,737 49,125 Goodman Global, Inc. bank term loan FRN 9s, 2017 147,273 147,365 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 177,585 177,058 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.727s, 2013 107,457 105,442 National Bedding Co., LLC bank term loan FRN Ser. B, 4 1/8s, 2013 72,003 70,833 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 160,000 154,167 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 40,700 39,632 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 504,305 177,011 Realogy Corp. bank term loan FRN Ser. B, 4.691s, 2016 422,232 376,088 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.835s, 2014 224,075 213,213 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.76s, 2014 22,644 21,547 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 289,000 168,102 Univision Communications, Inc. bank term loan FRN 4.51s, 2017 171,147 152,427 Consumer staples (0.2%) Claire's Stores, Inc. bank term loan FRN 3.039s, 2014 238,089 205,426 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 114,713 108,690 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 244,388 241,129 Rite Aid Corp. bank term loan FRN Ser. B, 2.028s, 2014 94,519 89,281 West Corp. bank term loan FRN Ser. B2, 2.779s, 2013 23,026 22,824 West Corp. bank term loan FRN Ser. B5, 4.613s, 2016 56,002 55,535 Energy (0.2%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 141,526 139,470 Hercules Offshore, Inc. bank term loan FRN Ser. B, 7 1/2s, 2013 124,504 121,680 Samson Investment Co. bank term loan FRN 8s, 2018 (F) 500,000 496,250 Financials (0.1%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 170,000 147,369 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 71,358 70,644 Health care (0.3%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 223,542 221,027 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 183,613 178,716 Grifols SA bank term loan FRN Ser. B, 6s, 2017 (Spain) 99,500 99,003 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 267,975 258,261 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 134,761 128,192 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.776s, 2017 640,516 404,770 Total senior loans (cost $9,721,587) CONVERTIBLE BONDS AND NOTES (0.1%) (a) Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $157,000 $225,099 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 195,000 212,306 Total convertible bonds and notes (cost $352,000) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 3,856 $132,550 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 667 334 Lucent Technologies Capital Trust I 7.75% cv. pfd. 176 107,580 Total convertible preferred stocks (cost $994,199) PREFERRED STOCKS (0.0%) (a) Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 198 $141,935 Total preferred stocks (cost $66,176) WARRANTS (0.0%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 0.01 20 $348 Smurfit Kappa Group PLC 144A (Ireland) (F) 10/1/13 EUR 0.001 $508 15,940 Total warrants (cost $19,277) COMMON STOCKS (0.0%) (a) Shares Value Bohai Bay Litigation, LLC (Escrow) (F) 991 $3,091 Trump Entertainment Resorts, Inc. (F) (NON) 94 400 Vertis Holdings, Inc. (F) (NON) 734 7 Total common stocks (cost $5,152) SHORT-TERM INVESTMENTS (51.2%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.05% (e) 71,815,577 $71,815,577 Straight-A Funding, LLC commercial paper with an effective yield of 0.246%, February 1, 2012 10,000,000 $9,997,308 U.S. Treasury Bills with an effective yield of 0.104%, December 13, 2012 (SEGSF) $5,000,000 4,994,855 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.102%, November 15, 2012 (SEGSF) 5,534,000 5,529,739 U.S. Treasury Bills with an effective yield of 0.087%, October 18, 2012 (SEGSF) (SEG) 29,895,000 29,874,612 U.S. Treasury Bills with effective yields ranging from 0.058% to 0.096%, August 23, 2012 (SEGSF) 27,424,000 27,411,577 U.S. Treasury Bills with effective yields ranging from 0.059% to 0.102%, July 26, 2012 (SEGSF) (SEG) 9,163,000 9,160,132 U.S. Treasury Bills with effective yields ranging from 0.070% to 0.070%, June 28, 2012 (SEGSF) (SEG) 3,087,000 3,086,089 U.S. Treasury Bills with an effective yield of 0.079%, May 3, 2012 (SEGSF) (SEG) 5,279,000 5,278,557 U.S. Treasury Bills with an effective yield of 0.073%, April 5, 2012 (SEGSF) 3,000,000 2,999,844 U.S. Treasury Bills with an effective yield of 0.006%, March 1, 2012 (SEGSF) 7,000,000 6,999,797 Total short-term investments (cost $177,139,766) TOTAL INVESTMENTS Total investments (cost $483,469,145) (b) FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $197,036,809) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 1/18/12 $1,808,095 $1,803,940 $4,155 Brazilian Real Buy 1/18/12 312,653 323,617 (10,964) British Pound Sell 1/18/12 365,532 369,943 4,411 Canadian Dollar Sell 1/18/12 868,321 868,622 301 Chilean Peso Buy 1/18/12 47,282 47,696 (414) Czech Koruna Buy 1/18/12 216,800 227,210 (10,410) Euro Buy 1/18/12 1,145,639 1,234,603 (88,964) Hungarian Forint Buy 1/18/12 14,887 16,025 (1,138) Japanese Yen Sell 1/18/12 1,344,719 1,332,914 (11,805) Mexican Peso Sell 1/18/12 158,836 163,451 4,615 Norwegian Krone Sell 1/18/12 283,596 292,205 8,609 Russian Ruble Buy 1/18/12 4,008 4,165 (157) Singapore Dollar Buy 1/18/12 — 9,055 (9,055) South African Rand Sell 1/18/12 15,412 15,525 113 South Korean Won Sell 1/18/12 24,921 25,465 544 Swedish Krona Buy 1/18/12 1,040,708 1,057,987 (17,279) Swiss Franc Buy 1/18/12 1,791,222 1,838,138 (46,916) Taiwan Dollar Sell 1/18/12 614,626 616,362 1,736 Turkish Lira Sell 1/18/12 528,834 547,142 18,308 Barclays Bank PLC Australian Dollar Sell 1/18/12 2,521,488 2,558,227 36,739 Brazilian Real Buy 1/18/12 302,340 311,307 (8,967) British Pound Buy 1/18/12 2,725,498 2,756,336 (30,838) Canadian Dollar Sell 1/18/12 1,800,718 1,801,467 749 Chilean Peso Buy 1/18/12 1,394 1,404 (10) Czech Koruna Buy 1/18/12 250,366 262,866 (12,500) Euro Sell 1/18/12 3,529,204 3,612,637 83,433 Hungarian Forint Sell 1/18/12 217,847 260,169 42,322 Indian Rupee Buy 1/18/12 138,108 142,705 (4,597) Indonesian Rupiah Sell 1/18/12 256,528 257,089 561 Japanese Yen Buy 1/18/12 903,893 896,177 7,716 Malaysian Ringgit Buy 1/18/12 50,489 51,215 (726) Malaysian Ringgit Sell 1/18/12 50,489 50,385 (104) Mexican Peso Buy 1/18/12 596,757 613,684 (16,927) New Zealand Dollar Buy 1/18/12 108,646 108,786 (140) New Zealand Dollar Sell 1/18/12 108,646 107,418 (1,228) Norwegian Krone Buy 1/18/12 1,097,367 1,130,476 (33,109) Polish Zloty Sell 1/18/12 717,084 733,165 16,081 Russian Ruble Buy 1/18/12 4,008 4,154 (146) Singapore Dollar Buy 1/18/12 11,873 12,031 (159) Singapore Dollar Sell 1/18/12 11,873 11,838 (35) South Korean Won Sell 1/18/12 171,134 174,744 3,610 Swedish Krona Sell 1/18/12 3,586,532 3,646,108 59,576 Swiss Franc Sell 1/18/12 1,205,968 1,237,423 31,455 Taiwan Dollar Sell 1/18/12 561,950 563,818 1,868 Thai Baht Buy 1/18/12 55,090 54,715 375 Thai Baht Sell 1/18/12 55,090 56,322 1,232 Turkish Lira Sell 1/18/12 163,633 169,327 5,694 Citibank, N.A. Australian Dollar Buy 1/18/12 1,397,582 1,394,193 3,389 Brazilian Real Sell 1/18/12 1,470,128 1,515,395 45,267 British Pound Sell 1/18/12 1,522,068 1,540,561 18,493 Canadian Dollar Sell 1/18/12 582,380 583,931 1,551 Chilean Peso Sell 1/18/12 186,592 187,629 1,037 Czech Koruna Sell 1/18/12 227,380 238,817 11,437 Danish Krone Buy 1/18/12 234,406 244,160 (9,754) Euro Sell 1/18/12 300,939 314,273 13,334 Hungarian Forint Sell 1/18/12 632,093 681,027 48,934 Japanese Yen Sell 1/18/12 2,479,377 2,458,784 (20,593) Mexican Peso Buy 1/18/12 195,729 201,444 (5,715) New Zealand Dollar Buy 1/18/12 14,776 14,788 (11) New Zealand Dollar Sell 1/18/12 14,776 14,611 (165) Norwegian Krone Buy 1/18/12 352,786 363,488 (10,702) Polish Zloty Buy 1/18/12 853,027 879,949 (26,922) Singapore Dollar Buy 1/18/12 625,624 623,800 1,824 Singapore Dollar Sell 1/18/12 625,624 633,984 8,360 South African Rand Sell 1/18/12 531,728 535,933 4,205 South Korean Won Buy 1/18/12 32,463 33,230 (767) Swedish Krona Sell 1/18/12 114,871 116,795 1,924 Swiss Franc Buy 1/18/12 1,230,034 1,262,680 (32,646) Taiwan Dollar Buy 1/18/12 228,551 229,539 (988) Turkish Lira Buy 1/18/12 216,195 224,009 (7,814) Credit Suisse AG Australian Dollar Buy 1/18/12 3,402,048 3,384,436 17,612 Brazilian Real Sell 1/18/12 442,663 455,666 13,003 British Pound Buy 1/18/12 231,835 234,649 (2,814) Canadian Dollar Sell 1/18/12 905,560 862,539 (43,021) Chilean Peso Buy 1/18/12 7,783 7,828 (45) Czech Koruna Sell 1/18/12 696,161 730,897 34,736 Euro Sell 1/18/12 3,547,843 3,613,776 65,933 Hungarian Forint Buy 1/18/12 208,375 196,757 11,618 Indian Rupee Buy 1/18/12 132,758 137,097 (4,339) Japanese Yen Buy 1/18/12 3,123,714 3,096,850 26,864 Malaysian Ringgit Buy 1/18/12 299,183 298,450 733 Malaysian Ringgit Sell 1/18/12 299,183 303,000 3,817 Mexican Peso Buy 1/18/12 399,074 410,633 (11,559) Norwegian Krone Buy 1/18/12 1,125,227 1,159,628 (34,401) Polish Zloty Sell 1/18/12 947,265 970,114 22,849 Russian Ruble Sell 1/18/12 2,721 2,819 98 South African Rand Sell 1/18/12 349,166 351,604 2,438 South Korean Won Sell 1/18/12 543,167 554,430 11,263 Swedish Krona Sell 1/18/12 2,756,776 2,802,424 45,648 Swiss Franc Sell 1/18/12 778,848 798,559 19,711 Taiwan Dollar Sell 1/18/12 606,476 608,089 1,613 Turkish Lira Sell 1/18/12 160,844 166,639 5,795 Deutsche Bank AG Australian Dollar Buy 1/18/12 95,174 94,784 390 Brazilian Real Buy 1/18/12 407,716 422,715 (14,999) British Pound Sell 1/18/12 762,897 772,078 9,181 Canadian Dollar Sell 1/18/12 607,010 607,245 235 Chilean Peso Buy 1/18/12 190,731 192,404 (1,673) Czech Koruna Buy 1/18/12 14,720 15,422 (702) Euro Buy 1/18/12 1,196,378 1,256,824 (60,446) Hungarian Forint Sell 1/18/12 1,013,073 1,088,768 75,695 Malaysian Ringgit Buy 1/18/12 107,912 107,928 (16) Malaysian Ringgit Sell 1/18/12 107,912 109,473 1,562 Mexican Peso Sell 1/18/12 408 567 159 New Zealand Dollar Buy 1/18/12 411,486 405,860 5,626 New Zealand Dollar Sell 1/18/12 411,486 411,878 392 Norwegian Krone Buy 1/18/12 85,318 87,916 (2,598) Polish Zloty Buy 1/18/12 341,726 352,558 (10,832) Singapore Dollar Buy 1/18/12 356,563 354,884 1,679 Singapore Dollar Sell 1/18/12 356,563 361,300 4,737 South Korean Won Buy 1/18/12 675,939 690,964 (15,025) Swedish Krona Sell 1/18/12 2,520,050 2,562,977 42,927 Swiss Franc Buy 1/18/12 597,287 612,965 (15,678) Taiwan Dollar Buy 1/18/12 572,505 574,599 (2,094) Turkish Lira Sell 1/18/12 279,702 288,521 8,819 Goldman Sachs International Australian Dollar Buy 1/18/12 946,018 943,789 2,229 British Pound Buy 1/18/12 1,090,386 1,103,613 (13,227) Canadian Dollar Sell 1/18/12 646,064 646,612 548 Chilean Peso Sell 1/18/12 496,512 499,996 3,484 Euro Sell 1/18/12 609,773 635,453 25,680 Hungarian Forint Sell 1/18/12 399,710 429,383 29,673 Japanese Yen Buy 1/18/12 647,667 648,278 (611) Norwegian Krone Buy 1/18/12 1,049,101 1,079,724 (30,623) Polish Zloty Buy 1/18/12 208,271 214,465 (6,194) South African Rand Sell 1/18/12 42,084 42,390 306 Swedish Krona Buy 1/18/12 1,566,450 1,599,013 (32,563) Swiss Franc Buy 1/18/12 92,218 94,556 (2,338) HSBC Bank USA, National Association Australian Dollar Sell 1/18/12 237,308 236,523 (785) British Pound Sell 1/18/12 1,864,378 1,887,006 22,628 Canadian Dollar Sell 1/18/12 2,621,840 2,625,353 3,513 Euro Buy 1/18/12 2,535,912 2,642,020 (106,108) Indian Rupee Sell 1/18/12 215,523 223,754 8,231 Japanese Yen Sell 1/18/12 355,985 352,924 (3,061) New Zealand Dollar Buy 1/18/12 11,743 11,611 133 New Zealand Dollar Sell 1/18/12 11,743 11,755 11 Norwegian Krone Sell 1/18/12 3,541,954 3,650,744 108,790 Singapore Dollar Buy 1/18/12 558,937 566,437 (7,500) Singapore Dollar Sell 1/18/12 558,937 557,268 (1,669) South Korean Won Sell 1/18/12 602,494 614,769 12,275 Swedish Krona Sell 1/18/12 2,592,042 2,637,014 44,972 Swiss Franc Buy 1/18/12 882,779 904,903 (22,124) Taiwan Dollar Sell 1/18/12 94,261 94,601 340 JPMorgan Chase Bank, N.A. Australian Dollar Buy 1/18/12 2,218,505 2,187,334 31,171 Brazilian Real Sell 1/18/12 305,279 315,217 9,938 British Pound Sell 1/18/12 2,364,158 2,393,111 28,953 Canadian Dollar Buy 1/18/12 181,534 181,759 (225) Chilean Peso Buy 1/18/12 58,381 58,876 (495) Czech Koruna Sell 1/18/12 266,929 280,427 13,498 Euro Sell 1/18/12 4,846,475 4,955,428 108,953 Hungarian Forint Sell 1/18/12 241,621 273,128 31,507 Japanese Yen Sell 1/18/12 707,938 701,832 (6,106) Malaysian Ringgit Buy 1/18/12 380,621 380,870 (248) Malaysian Ringgit Sell 1/18/12 380,621 386,192 5,571 Mexican Peso Sell 1/18/12 482,637 496,641 14,004 New Zealand Dollar Buy 1/18/12 75,593 75,711 (117) New Zealand Dollar Sell 1/18/12 75,593 74,737 (856) Norwegian Krone Buy 1/18/12 350,681 361,321 (10,640) Polish Zloty Sell 1/18/12 2,096,202 2,164,943 68,741 Russian Ruble Sell 1/18/12 313,523 324,871 11,348 Singapore Dollar Buy 1/18/12 85,190 84,936 254 Singapore Dollar Sell 1/18/12 85,190 86,320 1,130 South African Rand Sell 1/18/12 573,354 577,817 4,463 South Korean Won Sell 1/18/12 353,633 361,766 8,133 Swedish Krona Sell 1/18/12 3,200,245 3,254,278 54,033 Swiss Franc Sell 1/18/12 975,743 1,001,552 25,809 Taiwan Dollar Sell 1/18/12 886,245 889,162 2,917 Thai Baht Buy 1/18/12 51,430 51,108 322 Thai Baht Sell 1/18/12 51,430 52,582 1,152 Turkish Lira Sell 1/18/12 157,793 163,362 5,569 Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/18/12 2,102,908 2,085,754 17,154 Brazilian Real Sell 1/18/12 554,184 572,541 18,357 British Pound Buy 1/18/12 3,725,820 3,768,458 (42,638) Canadian Dollar Sell 1/18/12 1,357,873 1,358,325 452 Chilean Peso Buy 1/18/12 24,139 24,306 (167) Czech Koruna Sell 1/18/12 741,750 778,561 36,811 Euro Sell 1/18/12 3,884,635 4,090,137 205,497 Hungarian Forint Sell 1/18/12 1,135,465 1,221,156 85,691 Indian Rupee Sell 1/18/12 65,933 69,230 3,297 Japanese Yen Sell 1/18/12 373,720 370,616 (3,104) Malaysian Ringgit Buy 1/18/12 254,620 258,239 (3,619) Malaysian Ringgit Sell 1/18/12 254,620 254,417 (203) Mexican Peso Buy 1/18/12 38,575 39,998 (1,423) New Zealand Dollar Buy 1/18/12 39,197 38,755 441 New Zealand Dollar Sell 1/18/12 39,197 39,199 2 Norwegian Krone Buy 1/18/12 2,418,916 2,489,889 (70,973) Polish Zloty Sell 1/18/12 48,450 50,084 1,634 Russian Ruble Sell 1/18/12 2,718 2,822 104 Singapore Dollar Buy 1/18/12 60,211 61,017 (806) Singapore Dollar Sell 1/18/12 60,211 60,033 (178) South African Rand Sell 1/18/12 78,791 79,390 599 South Korean Won Sell 1/18/12 85,145 86,903 1,758 Swedish Krona Sell 1/18/12 1,485,687 1,511,814 26,127 Swiss Franc Sell 1/18/12 1,720,515 1,766,700 46,185 Taiwan Dollar Buy 1/18/12 53,795 54,029 (234) Turkish Lira Sell 1/18/12 530,991 550,573 19,582 State Street Bank and Trust Co. Australian Dollar Buy 1/18/12 3,780,803 3,777,747 3,056 Brazilian Real Sell 1/18/12 110,292 113,563 3,271 British Pound Sell 1/18/12 1,936,824 1,943,273 6,449 Canadian Dollar Sell 1/18/12 1,847,132 1,822,097 (25,035) Czech Koruna Sell 1/18/12 458,622 480,974 22,352 Euro Sell 1/18/12 2,300,726 2,387,014 86,288 Hungarian Forint Sell 1/18/12 545,714 585,606 39,892 Indonesian Rupiah Sell 1/18/12 527,346 529,493 2,147 Japanese Yen Sell 1/18/12 3,161,465 3,140,367 (21,098) Malaysian Ringgit Buy 1/18/12 345,512 350,603 (5,091) Malaysian Ringgit Sell 1/18/12 345,512 344,369 (1,143) Mexican Peso Sell 1/18/12 601,202 618,392 17,190 Norwegian Krone Buy 1/18/12 621,492 640,250 (18,758) Polish Zloty Sell 1/18/12 573,788 591,924 18,136 Russian Ruble Buy 1/18/12 4,014 4,174 (160) Singapore Dollar Buy 1/18/12 117,492 117,142 350 Singapore Dollar Sell 1/18/12 117,492 119,016 1,524 South African Rand Sell 1/18/12 285,145 287,149 2,004 South Korean Won Sell 1/18/12 773,581 787,877 14,296 Swedish Krona Buy 1/18/12 398,063 424,675 (26,612) Swiss Franc Buy 1/18/12 1,419,369 1,455,528 (36,159) Taiwan Dollar Sell 1/18/12 125,331 125,735 404 Thai Baht Buy 1/18/12 472,224 483,884 (11,660) Thai Baht Sell 1/18/12 472,224 471,093 (1,131) Turkish Lira Sell 1/18/12 12,365 12,800 435 UBS AG Australian Dollar Buy 1/18/12 1,877,024 1,857,662 19,362 Brazilian Real Sell 1/18/12 489,793 506,073 16,280 British Pound Sell 1/18/12 202,487 207,296 4,809 Canadian Dollar Sell 1/18/12 2,062,225 2,054,801 (7,424) Czech Koruna Sell 1/18/12 956,140 1,003,006 46,866 Euro Buy 1/18/12 3,365,208 3,412,418 (47,210) Hungarian Forint Buy 1/18/12 1,184,883 1,254,989 (70,106) Indian Rupee Sell 1/18/12 446,242 461,993 15,751 Japanese Yen Sell 1/18/12 4,242,496 4,203,877 (38,619) Mexican Peso Sell 1/18/12 5,318 5,474 156 New Zealand Dollar Buy 1/18/12 212,315 212,640 (325) New Zealand Dollar Sell 1/18/12 212,315 209,926 (2,389) Norwegian Krone Buy 1/18/12 624,350 617,003 7,347 Polish Zloty Buy 1/18/12 61,995 63,942 (1,947) Russian Ruble Sell 1/18/12 2,727 2,837 110 Singapore Dollar Buy 1/18/12 103,924 103,621 303 Singapore Dollar Sell 1/18/12 103,924 105,298 1,374 South African Rand Sell 1/18/12 344,989 347,800 2,811 South Korean Won Sell 1/18/12 143,874 147,048 3,174 Swedish Krona Buy 1/18/12 519,207 527,598 (8,391) Swiss Franc Sell 1/18/12 1,484,220 1,522,231 38,011 Taiwan Dollar Sell 1/18/12 357,314 358,609 1,295 Thai Baht Buy 1/18/12 55,090 54,750 340 Thai Baht Sell 1/18/12 55,090 56,377 1,287 Turkish Lira Buy 1/18/12 3,841 3,976 (135) Westpac Banking Corp. Australian Dollar Sell 1/18/12 1,255,842 1,177,447 (78,395) British Pound Buy 1/18/12 3,170,224 3,208,456 (38,232) Canadian Dollar Sell 1/18/12 164,558 164,809 251 Euro Buy 1/18/12 1,063,317 1,108,031 (44,714) Japanese Yen Buy 1/18/12 1,297,558 1,286,839 10,719 New Zealand Dollar Buy 1/18/12 5,988 5,995 (7) New Zealand Dollar Sell 1/18/12 5,988 5,921 (68) Norwegian Krone Buy 1/18/12 338,230 348,539 (10,309) Swedish Krona Sell 1/18/12 804,054 817,768 13,714 Swiss Franc Sell 1/18/12 31,414 32,243 829 Total FUTURES CONTRACTS OUTSTANDING at 12/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 4 $486,423 Mar-12 $4,661 Canadian Government Bond 10 yr (Long) 39 5,123,691 Mar-12 55,337 Euro-Bobl 5 yr (Short) 5 809,618 Mar-12 (12,894) Euro-Bund 10 yr (Long) 60 10,797,155 Mar-12 333,088 Euro-Schatz 2 yr (Long) 21 2,998,959 Mar-12 8,629 Euro-Swiss Franc 3 Month (Short) 38 10,124,029 Dec-12 (156,658) Euro-Swiss Franc 3 Month (Short) 38 10,123,017 Jun-12 (119,795) Euro-Swiss Franc 3 Month (Short) 38 10,116,949 Mar-12 (90,039) Japanese Government Bond 10 yr (Short) 6 11,101,208 Mar-12 (53,043) Japanese Government Bond 10 yr Mini (Long) 4 740,600 Mar-12 3,981 U.K. Gilt 10 yr (Long) 4 726,493 Mar-12 12,351 U.S. Treasury Bond 30 yr (Long) 42 6,727,875 Mar-12 78,106 U.S. Treasury Bond 30 yr (Short) 58 8,399,125 Mar-12 (91,735) U.S. Treasury Note 10 yr (Long) 298 39,075,250 Mar-12 397,957 Total WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received $40,956,671) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.111 versus the three month USD-LIBOR-BBA maturing April 2022. 1,830,000 Apr-12/2.111 35,392 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 1,830,000 Apr-12/2.111 35,392 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 1,830,000 Apr-12/2.111 35,392 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 1,830,000 Apr-12/2.111 35,392 Option on an interest rate swap with Barclays Bank for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 1,830,000 Apr-12/2.111 35,392 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 9,756,000 Apr-12/2.4275 367,021 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 9,756,000 Apr-12/2.4275 367,021 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 9,756,000 Apr-12/2.4275 367,021 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 9,756,000 Apr-12/2.4275 367,021 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 9,756,000 Apr-12/2.4275 367,021 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 9,756,000 Apr-12/2.4275 367,021 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 9,756,000 Apr-12/2.498 415,801 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 9,756,000 Apr-12/2.498 415,801 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 1,979,000 Apr-12/2.60 99,643 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 6,409,500 Apr-12/4.8675 26 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 6,409,500 Apr-12/4.8675 1,622,116 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 5,156,000 Aug-12/2.394 199,176 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 13,017,000 Aug-12/2.45 546,454 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA August 2022. 5,475,900 Aug-12/2.73 68,131 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 5,475,900 Aug-12/2.73 330,361 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 26,365,900 Aug-12/2.855 269,881 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 26,365,900 Aug-12/2.855 1,831,903 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 4,860,379 Aug-14/4.20 100,610 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 4,860,379 Aug-14/4.20 734,296 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 5,571,800 Aug-15/4.375 301,512 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 5,571,800 Aug-15/4.375 1,935,025 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 5,571,800 Aug-15/4.46 284,028 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 5,571,800 Aug-15/4.46 2,014,072 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 11,059,894 Aug-16/4.28 434,742 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 11,059,894 Aug-16/4.28 1,561,369 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 26,715,351 Aug-16/4.35 3,890,129 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 7,865,832 Aug-16/4.68 253,980 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 7,865,832 Aug-16/4.68 1,306,153 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 2026. 26,715,351 Aug-16/5.35 633,394 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 5,766,760 Feb-15/5.27 79,276 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 5,766,760 Feb-15/5.27 1,330,167 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 1,584,020 Feb-15/5.36 21,701 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 1,584,020 Feb-15/5.36 366,097 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 2014. CHF 15,780,000 Jan-12/0.722 210,702 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing January 2022. 8,345,000 Jan-12/2.4475 309,683 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.453% versus the three month USD-LIBOR-BBA maturing January 2022. 8,345,000 Jan-12/2.453 313,855 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.46325% versus the three month USD-LIBOR-BBA maturing January 2022. 8,345,000 Jan-12/2.46325 321,283 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.52% versus the three month USD-LIBOR-BBA maturing January 2022. 1,892,000 Jan-12/2.52 82,132 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,237,000 Jul-12/2.1714 32,335 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,237,000 Jul-12/2.1714 32,335 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714 versus the three month USD-LIBOR-BBA maturing July 2022. 1,237,000 Jul-12/2.1714 32,335 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,237,000 Jul-12/2.1714 32,335 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,237,000 Jul-12/2.1714 32,335 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 5,156,000 Jul-12/2.372 188,297 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 10,137,000 Jul-12/2.6075 523,475 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 10,137,000 Jul-12/2.6075 523,475 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 10,137,000 Jul-12/2.61875 531,077 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 1,439,000 Jul-12/2.6825 82,052 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 4,050,316 Jul-14/4.19 83,842 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 4,050,316 Jul-14/4.19 609,860 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 4,061,287 Jul-14/4.29 76,340 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 4,061,287 Jul-14/4.29 656,722 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 1,620,126 Jul-14/4.34 30,458 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 1,620,126 Jul-14/4.34 261,577 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 4,050,316 Jul-14/4.35 75,336 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 4,050,316 Jul-14/4.35 656,953 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 2,278,102 Jul-14/4.36 40,883 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 2,278,102 Jul-14/4.36 380,188 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 4,050,326 Jul-14/4.3725 74,121 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 4,050,326 Jul-14/4.3725 664,958 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 6,554,860 Jul-16/4.67 212,587 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 6,554,860 Jul-16/4.67 1,084,534 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 6,572,614 Jul-16/4.74 204,566 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 6,572,614 Jul-16/4.74 1,149,084 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 3,686,784 Jul-16/4.79 112,270 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 3,686,784 Jul-16/4.79 656,528 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,621,944 Jul-16/4.80 79,707 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,621,944 Jul-16/4.80 456,685 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 6,554,860 Jul-16/4.80 199,661 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 6,554,860 Jul-16/4.80 1,141,830 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 6,554,860 Jul-16/4.815 197,478 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 6,554,860 Jul-16/4.815 1,148,464 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,212,000 Jun-12/2.183 31,136 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,212,000 Jun-12/2.183 31,136 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,212,000 Jun-12/2.183 31,136 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,212,000 Jun-12/2.183 31,136 Option on an interest rate swap with Barclays Bank for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,212,000 Jun-12/2.183 31,136 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. 5,156,000 Jun-12/2.346 176,387 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 556,661 Jun-16/4.12 43,826 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 547,769 Jun-16/4.39 48,382 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 544,291 Jun-16/4.575 9,417 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 544,291 Jun-16/4.575 52,763 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June 2021. 1,659,222 Jun-16/4.61 28,703 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June 2021. 1,659,222 Jun-16/4.61 159,090 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 6,121,390 Jun-16/4.815 178,432 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 6,121,390 Jun-16/4.815 1,107,635 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2026. 3,945,779 Jun-16/4.86 705,320 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 547,769 Jun-16/4.89 8,297 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 556,661 Jun-16/5.12 7,675 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June 2026. 3,945,779 Jun-16/5.86 72,456 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 1,779,000 Mar-12/2.119 31,293 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 1,779,000 Mar-12/2.119 31,293 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 1,779,000 Mar-12/2.119 31,293 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 1,779,000 Mar-12/2.119 31,293 Option on an interest rate swap with Barclays Bank for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 1,779,000 Mar-12/2.119 31,293 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 5,156,000 May-12/2.324 164,476 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 25,011,500 May-12/5.51 7,738,309 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 25,011,500 May-12/5.51 125 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 10,398,887 May-16/4.11 815,148 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 10,238,704 May-16/4.36 906,228 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 10,187,746 May-16/4.60 173,681 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 10,187,746 May-16/4.60 998,399 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. 24,507,428 May-16/4.705 393,834 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. 24,507,428 May-16/4.705 2,457,482 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 18,914,561 May-16/4.765 298,131 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 18,914,561 May-16/4.765 1,986,029 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 10,238,704 May-16/4.86 156,365 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 10,398,887 May-16/5.11 143,328 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. 5,156,000 Oct-12/2.443 220,058 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.5625% versus the three month USD-LIBOR-BBA maturing October 2021. 6,075,000 Oct-16/2.5625 190,330 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.7975% versus the three month USD-LIBOR-BBA maturing October 2021. 2,430,000 Oct-16/2.7975 89,303 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 5,156,000 Sep-12/2.419 209,591 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 2018. 1,469,000 Sep-13/4.82 205,557 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 2018. 1,469,000 Sep-13/4.82 2,527 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 41,033,400 Sep-15/4.04 1,451,433 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 41,033,400 Sep-15/4.04 5,447,677 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 526,562 Sep-16/3.49 31,342 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 526,562 Sep-16/3.49 49,891 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/11 (proceeds receivable $2,032,500) (Unaudited) Principal Settlement Agency amount date Value FNMA, 3 1/2s, December 1, 2041 $2,000,000 12 Dec 2011 $2,058,750 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $12,292,000 $(252,293) 12/19/21 3 month USD-LIBOR-BBA 2.355% $122,159 10,823,000 696,464 8/16/21 4.765% 3 month USD-LIBOR-BBA (2,168,066) 7,124,000 459,854 8/19/21 4.475% 3 month USD-LIBOR-BBA (1,231,756) 20,224,200 64,882 7/8/26 3.76% 3 month USD-LIBOR-BBA (3,830,057) 9,731,000 — 10/14/26 3 month USD-LIBOR-BBA 2.74% 495,609 696,000 (E) — 2/13/22 3 month USD-LIBOR-BBA 2.24% 11,143 100,775,800 (150,873) 2/7/15 1.891% 3 month USD-LIBOR-BBA (4,074,769) 14,062,000 — 12/15/21 3 month USD-LIBOR-BBA 2.192% 221,283 398,000 — 12/15/13 0.677% 3 month USD-LIBOR-BBA 337 235,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 658 2,435,000 — 1/3/22 2.0875% 3 month USD-LIBOR-BBA (11,469) AUD 2,550,000 — 4/18/21 6.10% 6 month AUD-BBR-BBSW (312,961) Barclays Bank PLC $13,001,017 117,659 9/8/16 2.065% 3 month USD-LIBOR-BBA (497,722) 3,114,000 — 12/22/21 2.056% 3 month USD-LIBOR-BBA (8,270) 26,580,000 — 12/29/13 3 month USD-LIBOR-BBA 0.77875% 27,252 3,510,000 — 12/29/21 3 month USD-LIBOR-BBA 2.193% 52,453 2,435,000 — 1/3/22 2.087% 3 month USD-LIBOR-BBA (11,347) 3,044,000 — 1/3/22 2.055% 3 month USD-LIBOR-BBA (5,205) 92,013,300 14,560 9/16/15 3 month USD-LIBOR-BBA 0.91% 68,616 12,292,000 (89,732) 12/19/16 3 month USD-LIBOR-BBA 1.3525% (8,618) 20,435,264 270,767 12/16/16 2.28% 3 month USD-LIBOR-BBA (791,117) 8,285,038 (399,339) 12/16/41 3 month USD-LIBOR-BBA 4.12% 2,282,693 77,983,700 (143,148) 6/17/16 3 month USD-LIBOR-BBA 1.93% 2,648,779 19,398,800 71,980 6/17/41 4.04% 3 month USD-LIBOR-BBA (5,819,528) 14,142,000 (24,749) 1/3/14 0.6075% 3 month USD-LIBOR-BBA 9,051 4,066,900 — 3/10/18 3.06% 3 month USD-LIBOR-BBA (417,569) 1,575,000 (E) — 4/11/22 2.265% 3 month USD-LIBOR-BBA (22,869) 237,932,000 — 10/7/15 1.041% 3 month USD-LIBOR-BBA (973,760) 26,644,455 — 10/7/18 3 month USD-LIBOR-BBA 1.73% 304,020 773,326 3,789 10/11/16 1.97% 3 month USD-LIBOR-BBA (27,327) 2,244,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 65,861 858,000 (1,133) 3/30/31 4.17% 3 month USD-LIBOR-BBA (235,177) 102,577,100 242,263 7/22/20 3 month USD-LIBOR-BBA 2.86% 9,639,882 440,000 — 12/13/21 3 month USD-LIBOR-BBA 2.19% 6,903 3,664,000 (50,380) 12/13/21 3 month USD-LIBOR-BBA 2.19% 7,105 8,343,000 — 11/14/16 3 month USD-LIBOR-BBA 1.309% 52,438 14,440,000 (59,204) 8/8/16 3 month USD-LIBOR-BBA 2.065% 646,860 15,550,000 (89,024) 9/8/16 3 month USD-LIBOR-BBA 2.14% 704,162 2,450,000 — 12/7/41 2.717% 3 month USD-LIBOR-BBA (62,942) 15,019,000 — 12/8/41 3 month USD-LIBOR-BBA 2.76% 522,283 339,605,000 — 12/9/13 3 month USD-LIBOR-BBA 0.6685% (324,823) 51,429,000 — 12/12/13 0.63375% 3 month USD-LIBOR-BBA 85,656 9,787,000 — 12/12/21 2.17% 3 month USD-LIBOR-BBA (135,993) 5,031,000 — 12/12/41 3 month USD-LIBOR-BBA 2.752% 165,180 2,966,000 — 12/12/21 2.12% 3 month USD-LIBOR-BBA (27,521) 24,309,000 — 12/13/13 0.64375% 3 month USD-LIBOR-BBA 35,833 3,634,000 — 12/13/21 2.128% 3 month USD-LIBOR-BBA (36,224) 25,896,000 — 12/16/21 3 month USD-LIBOR-BBA 2.1005% 186,413 235,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 658 114,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (21) 5,773,000 — 12/22/13 0.7375% 3 month USD-LIBOR-BBA (1,421) AUD 4,350,000 — 10/13/21 5.0575% 6 month AUD-BBR-BBSW (167,885) AUD 17,800,000 — 3/21/16 5.57% 6 month AUD-BBR-BBSW (1,000,263) AUD 13,530,000 — 3/21/21 6 month AUD-BBR-BBSW 5.88% 1,416,606 AUD 1,570,000 — 11/11/21 4.805% 6 month AUD-BBR-BBSW (30,214) AUD 1,563,000 — 11/14/21 4.84875% 6 month AUD-BBR-BBSW (33,425) AUD 2,870,000 — 11/21/21 6 month AUD-BBR-BBSW 4.76% 45,128 AUD 6,337,000 — 11/23/16 6 month AUD-BBR-BBSW 4.30% 9,499 AUD 4,030,000 — 4/21/21 6.0675% 6 month AUD-BBR-BBSW (482,967) GBP 6,110,000 — 8/8/21 2.9785% 6 month GBP-LIBOR-BBA (692,732) GBP 2,735,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (557,119) GBP 9,240,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.86% 1,284,156 Citibank, N.A. $15,198,700 (149,738) 9/26/20 3 month USD-LIBOR-BBA 1.96% 12,105 5,369,350 (252,091) 12/9/41 3 month USD-LIBOR-BBA 4.1175% 1,486,458 18,436,000 — 10/3/20 2.04% 3 month USD-LIBOR-BBA (294,909) 1,157,000 — 10/3/41 2.804% 3 month USD-LIBOR-BBA (56,223) 893,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 6,814 966,000 — 8/4/16 1.54375% 3 month USD-LIBOR-BBA (22,745) 2,244,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 65,861 6,807,000 — 8/5/16 3 month USD-LIBOR-BBA 1.4925% 143,072 275,000 — 8/8/41 3.5825% 3 month USD-LIBOR-BBA (60,639) 2,033,000 — 8/8/41 3.517% 3 month USD-LIBOR-BBA (419,680) 11,060,000 712,817 8/17/21 4.49% 3 month USD-LIBOR-BBA (1,930,643) 13,669,005 177,014 12/9/16 2.225% 3 month USD-LIBOR-BBA (501,444) 3,929,000 — 12/15/13 3 month USD-LIBOR-BBA 0.681% (3,007) 31,360,000 — 12/19/21 3 month USD-LIBOR-BBA 2.0805% 160,299 186,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (34) 2,435,000 — 1/3/22 2.0875% 3 month USD-LIBOR-BBA (11,469) Credit Suisse International 72,325,400 (35,213) 5/27/16 3 month USD-LIBOR-BBA 2.02% 2,912,656 3,782,612 (177,972) 12/8/41 3 month USD-LIBOR-BBA 4.11% 1,041,154 72,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (13) 21,890,000 — 12/23/13 3 month USD-LIBOR-BBA 0.73125% 2,401 6,857,000 — 12/23/21 3 month USD-LIBOR-BBA 2.07875% 32,153 6,589,000 — 12/23/41 2.66125% 3 month USD-LIBOR-BBA (84,198) 5,750,000 — 12/28/21 3 month USD-LIBOR-BBA 2.129% 51,541 4,762,000 — 12/29/21 3 month USD-LIBOR-BBA 2.123% 40,382 2,435,000 — 1/3/22 2.087% 3 month USD-LIBOR-BBA (11,347) 2,071,000 — 9/16/21 3 month USD-LIBOR-BBA 2.20375% 50,203 51,053,600 (68,044) 3/14/16 3 month USD-LIBOR-BBA 2.35% 2,977,966 2,244,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 65,861 54,425,800 (11,135) 2/24/15 2.04% 3 month USD-LIBOR-BBA (2,381,732) 1,329,000 — 11/8/16 1.239% 3 month USD-LIBOR-BBA (4,210) 59,000 (2,859) 11/16/41 3 month USD-LIBOR-BBA 3.425% 7,655 711,000 — 8/18/41 3 month USD-LIBOR-BBA 3.3688% 123,593 606,000 — 8/24/41 3.0775% 3 month USD-LIBOR-BBA (67,161) 1,119,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 25,491 9,144,900 — 8/31/41 3 month USD-LIBOR-BBA 3.264% 1,383,944 2,777,000 — 9/14/41 2.944% 3 month USD-LIBOR-BBA (224,350) 4,865,000 — 12/5/41 3 month USD-LIBOR-BBA 2.81% 222,010 4,924,000 — 12/5/41 3 month USD-LIBOR-BBA 2.795% 208,990 2,465,000 — 12/8/41 3 month USD-LIBOR-BBA 2.7875% 100,159 9,922,000 — 12/13/13 3 month USD-LIBOR-BBA 0.6425% (14,929) 17,610,000 — 12/14/13 3 month USD-LIBOR-BBA 0.665% (18,979) 14,212,000 — 12/15/13 3 month USD-LIBOR-BBA 0.675% (12,620) 18,497,000 — 12/16/21 2.0895% 3 month USD-LIBOR-BBA (114,199) GBP 6,112,000 — 8/15/21 6 month GBP-LIBOR-BBA 2.91% 628,055 MXN 33,670,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 55,441 Deutsche Bank AG $127,189,000 (157,194) 2/3/14 2.25% 3 month USD-LIBOR-BBA (5,257,796) 5,271,000 — 9/27/18 3 month USD-LIBOR-BBA 1.515% (7,474) 9,568,359 124,867 12/8/16 2.24% 3 month USD-LIBOR-BBA (357,499) 13,241,400 (31,659) 3/10/18 3.41% 3 month USD-LIBOR-BBA (1,681,997) 165,330,400 (117,153) 3/16/14 2.25% 3 month USD-LIBOR-BBA (6,648,665) 167,252,640 — 10/7/14 3 month USD-LIBOR-BBA 0.792% 150,795 122,274,336 — 10/7/16 1.3045% 3 month USD-LIBOR-BBA (968,099) 11,816,220 — 10/7/17 3 month USD-LIBOR-BBA 1.532% 117,078 452,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 3,150 111,501,760 — 10/7/14 3 month USD-LIBOR-BBA 0.787% 84,734 7,877,480 — 10/7/17 3 month USD-LIBOR-BBA 1.529% 76,658 32,565,445 — 10/7/18 3 month USD-LIBOR-BBA 1.7265% 363,824 2,244,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 65,861 1,823,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 65,172 102,662,400 (56,004) 7/18/14 0.96% 3 month USD-LIBOR-BBA (922,834) 2,565,013 — 8/8/20 2.547% 3 month USD-LIBOR-BBA (163,753) 586,000 (E) — 1/11/22 3 month USD-LIBOR-BBA 2.215% 9,353 32,372,000 — 12/2/21 2.2315% 3 month USD-LIBOR-BBA (657,050) 106,000,000 — 3/4/14 2.54% 3 month USD-LIBOR-BBA (4,952,158) 1,663,000 — 12/8/21 3 month USD-LIBOR-BBA 2.22% 31,281 1,369,000 — 12/13/21 2.111% 3 month USD-LIBOR-BBA (11,499) 2,746,000 — 12/14/41 2.7575% 3 month USD-LIBOR-BBA (93,008) 56,492,000 — 12/14/13 3 month USD-LIBOR-BBA 0.6655% (60,304) 1,654,000 — 12/15/41 2.7825% 3 month USD-LIBOR-BBA (64,719) 4,800,000 — 12/15/21 2.10% 3 month USD-LIBOR-BBA (34,730) 1,638,000 — 12/16/21 2.0615% 3 month USD-LIBOR-BBA (5,884) 235,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 658 32,022,000 — 12/21/13 0.735% 3 month USD-LIBOR-BBA (6,434) 107,143,000 — 12/21/16 1.257% 3 month USD-LIBOR-BBA (196,707) 10,663,000 — 12/21/16 3 month USD-LIBOR-BBA 1.246% 13,786 186,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (34) 9,817,000 — 1/3/14 0.773% 3 month USD-LIBOR-BBA (8,737) EUR 23,640,000 — 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS (2,621,919) MXN 33,670,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 64,712 Goldman Sachs International $235,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 658 186,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (34) 21,213,000 (51,574) 11/17/14 0.715% 3 month USD-LIBOR-BBA (2,825) 21,213,000 (64,700) 12/19/14 0.745% 3 month USD-LIBOR-BBA (17,531) 64,530,000 — 6/8/18 2.52375% 3 month USD-LIBOR-BBA (4,011,436) 27,505,000 (48,134) 12/21/13 0.53% 3 month USD-LIBOR-BBA 58,476 27,505,000 (48,134) 12/23/13 0.476% 3 month USD-LIBOR-BBA 88,209 13,752,000 (23,894) 1/4/14 0.61% 3 month USD-LIBOR-BBA 8,561 31,534,000 — 10/7/14 3 month USD-LIBOR-BBA 0.7775% 15,066 2,244,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 65,861 46,224,300 (19,650) 7/20/16 3 month USD-LIBOR-BBA 1.79% 1,657,163 1,823,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 65,172 27,794,000 — 7/26/21 3.09125% 3 month USD-LIBOR-BBA (3,075,333) 24,325,000 (E) — 2/7/17 1.35% 3 month USD-LIBOR-BBA (99,003) 11,800,000 — 8/24/16 3 month USD-LIBOR-BBA 1.235% 87,870 7,773,400 (22,219) 5/9/20 3 month USD-LIBOR-BBA 3.15% 808,681 10,019,000 — 11/22/16 3 month USD-LIBOR-BBA 1.3415% 74,454 4,502,000 — 11/30/21 2.2475% 3 month USD-LIBOR-BBA (98,686) 1,516,000 — 12/5/13 0.661% 3 month USD-LIBOR-BBA 1,589 7,817,000 — 12/5/41 2.8137% 3 month USD-LIBOR-BBA (362,918) 11,905,000 — 12/14/41 3 month USD-LIBOR-BBA 2.8111% 539,126 5,685,000 — 12/6/41 2.76625% 3 month USD-LIBOR-BBA (206,021) 2,464,773 — 12/6/41 2.7375% 3 month USD-LIBOR-BBA (74,262) 27,201,000 — 12/7/13 3 month USD-LIBOR-BBA 0.685% (16,704) 2,479,000 — 12/9/41 2.7875% 3 month USD-LIBOR-BBA (100,569) 8,783,082 (114,400) 11/30/16 3 month USD-LIBOR-BBA 2.31% 361,944 3,005,000 — 12/9/41 3 month USD-LIBOR-BBA 2.773% 112,626 2,216,000 — 12/12/21 2.145% 3 month USD-LIBOR-BBA (25,666) 8,097,000 — 12/15/14 3 month USD-LIBOR-BBA 0.7925% (5,714) 5,286,000 — 12/15/21 2.10% 3 month USD-LIBOR-BBA (38,246) 3,759,000 — 12/16/14 3 month USD-LIBOR-BBA 0.822% 473 242,000 — 12/19/21 2.075% 3 month USD-LIBOR-BBA (1,116) EUR 23,000,000 — 9/29/12 1.56% 6 month EUR-EURIBOR-REUTERS (6,157) EUR 5,400,000 — 9/29/13 1.47% 6 month EUR-EURIBOR-REUTERS (14,923) EUR 20,400,000 — 9/29/15 6 month EUR-EURIBOR-REUTERS 1.775% 251,284 EUR 13,100,000 — 9/29/21 6 month EUR-EURIBOR-REUTERS 2.54% 313,907 GBP 5,247,000 (E) — 9/22/31 6 month GBP-LIBOR-BBA 4.06% 263,525 GBP 2,735,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 214,909 GBP 4,961,000 (E) — 9/23/31 3.99% 6 month GBP-LIBOR-BBA (212,257) GBP 4,763,000 (E) — 8/9/31 4.605% 6 month GBP-LIBOR-BBA (517,860) GBP 4,763,000 (E) — 8/10/31 4.5175% 6 month GBP-LIBOR-BBA (473,182) JPMorgan Chase Bank, N.A. $6,000,000 — 12/19/16 1.25625% 3 month USD-LIBOR-BBA (11,441) 235,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 658 186,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (34) 3,114,000 — 12/22/21 2.056% 3 month USD-LIBOR-BBA (8,270) 8,899,000 — 12/29/13 3 month USD-LIBOR-BBA 0.754% 4,662 2,435,000 — 1/3/22 2.0885% 3 month USD-LIBOR-BBA (11,688) 7,705,600 24,411 3/11/26 4.12% 3 month USD-LIBOR-BBA (1,755,231) 2,244,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 65,861 72,889,500 13,012 3/31/16 3 month USD-LIBOR-BBA 2.42% 4,531,071 20,362,000 1,278,734 7/26/21 4.525% 3 month USD-LIBOR-BBA (3,691,640) 30,543,000 1,932,837 7/27/21 4.745% 3 month USD-LIBOR-BBA (6,145,595) 4,779,000 — 11/14/16 3 month USD-LIBOR-BBA 1.2725% 21,377 3,309,000 (45,002) 12/14/21 3 month USD-LIBOR-BBA 2.245% 23,489 5,308,000 — 11/22/16 3 month USD-LIBOR-BBA 1.348% 41,128 3,951,000 — 11/23/16 1.32% 3 month USD-LIBOR-BBA (24,959) 1,299,000 — 11/30/21 3 month USD-LIBOR-BBA 2.228% 26,141 43,518,000 — 12/1/21 3 month USD-LIBOR-BBA 2.182% 686,913 8,774,000 — 12/5/21 3 month USD-LIBOR-BBA 2.288% 221,956 9,732,000 — 12/5/21 3 month USD-LIBOR-BBA 2.26625% 226,574 3,844,000 — 9/19/16 3 month USD-LIBOR-BBA 1.231% 23,202 3,883,000 — 12/6/41 2.812% 3 month USD-LIBOR-BBA (178,623) 50,211,000 — 12/6/13 3 month USD-LIBOR-BBA 0.70% (14,333) 4,105,000 — 12/7/41 3 month USD-LIBOR-BBA 2.7925% 171,470 4,930,000 — 12/8/41 3 month USD-LIBOR-BBA 2.77225% 184,395 59,887,000 — 12/12/13 0.659% 3 month USD-LIBOR-BBA 69,600 1,729,734 — 12/14/21 2.143% 3 month USD-LIBOR-BBA (19,512) 7,952,000 — 12/14/14 3 month USD-LIBOR-BBA 0.7725% (10,234) CAD 3,470,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR (73,164) EUR 6,130,000 — 12/16/16 1 month EUR-EONIA-OIS-COMPOUND 1.205% 45,538 EUR 15,020,000 — 12/16/13 0.52% 1 month EUR-EONIA-OIS-COMPOUND (26,633) JPY 2,402,400,000 — 2/19/15 6 month JPY-LIBOR-BBA 0.705% 342,089 JPY 511,900,000 — 2/19/20 6 month JPY-LIBOR-BBA 1.3975% 347,528 JPY 358,600,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 189,853 JPY 482,100,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA (104,206) MXN 96,740,000 — 12/9/16 1 month MXN-TIIE-BANXICO 5.76% (25,035) MXN 19,054,000 — 9/11/20 6.82% 1 month MXN-TIIE-BANXICO (24,359) MXN 24,639,000 — 9/14/20 6.82% 1 month MXN-TIIE-BANXICO (30,192) MXN 4,810,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 10,568 MXN 24,320,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO 23,068 MXN 66,197,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO 62,788 MXN 24,320,000 — 8/19/20 1 month MXN-TIIE-BANXICO 6.615% 5,925 MXN 37,740,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 31,421 UBS, AG AUD 6,511,000 — 9/27/21 6 month AUD-BBR-BBSW 4.79% 111,157 AUD 5,818,000 — 9/27/16 4.46% 6 month AUD-BBR-BBSW (50,124) CHF 28,420,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (447,200) Total (E) See Note 1 to the financial statements regarding extended effective dates. / See Total return swap contracts note and/or Interest rate swap contracts note(s) regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $2,766,790 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools $(23,468) Barclays Bank PLC 687,207 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,094 4,299,364 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 29,035 1,246,020 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,610 952,904 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,034 5,266,748 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (36,084) 4,306,728 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (29,507) 3,135,787 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 16,567 1,268,653 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 9,015 147,996 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,518) 5,320,000 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (171,992) 2,766,790 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 23,468 3,229,926 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (18,152) 2,179,105 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 19,342 1,011,194 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 8,976 1,297,397 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (5,334) 2,080,165 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (11,691) 2,466,534 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 13,031 3,593,804 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (24,622) 3,165,697 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 22,496 7,123,278 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (60,421) 990,839 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (6,691) 1,817,766 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (12,454) 4,915,192 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 24,730 13,515,784 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 71,405 2,950,797 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 15,589 602,055 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,711 1,951,854 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,788 1,414,994 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,371 114,821 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 775 4,999,698 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (33,059) Citibank, N.A. 1,918,141 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 10,134 4,110,890 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 21,718 3,588,807 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 18,960 Credit Suisse International 855,906 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 4,166 1,644,356 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,687 1,395,702 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (11,839) 2,181,865 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (14,949) Deutsche Bank AG 2,181,865 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (14,949) Goldman Sachs International 3,040,000 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 68,157 2,280,000 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 48,885 3,644,762 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic TRS Index 6.00% 30 year Fannie Mae pools 30,121 EUR 5,940,000 10/18/13 (1.7775%) Eurostat Eurozone HICP excluding tobacco (61,810) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(18,605) $2,090,000 12/20/19 (100 bp) $325,193 Deutsche Bank AG Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 — EUR 425,000 9/20/13 715 bp 46,116 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 400,000 9/20/13 477 bp 20,780 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 400,000 9/20/13 535 bp 25,934 JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 17 Version 1 Index B+/P 256,587 $2,530,360 12/20/16 500 bp 83,020 Republic of Argentina, 8.28%, 12/31/33 B3 — 705,000 6/20/14 235 bp (85,528) Republic of Italy, 6 7/8%, 9/27/23 — (984,424) 3,717,000 12/20/21 (100 bp) (101,983) Republic of Italy, 6 7/8%, 9/27/23 A2 824,097 9,386,000 12/20/13 100 bp 135,759 Morgan Stanley Capital Services, Inc. Republic of Venezuela, 9 1/4%, 9/15/27 B2 — 510,000 10/20/12 339 bp (418) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at December 31, 2011. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen MXN Mexican Peso TRY Turkish Lira RUB Russian Ruble Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2011 through December 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $345,897,690. (b) The aggregate identified cost on a tax basis is $490,200,507, resulting in gross unrealized appreciation and depreciation of $12,986,190 and $26,275,439, respectively, or net unrealized depreciation of $13,289,249. (NON) Non-income-producing security. (STP) The interest or dividend rate and date shown parenthetically represent the new interest or dividend rate to be paid and the date the fund will begin accruing interest or dividend income at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $11,867 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $62,171,763 and $57,347,218, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $199,200,968 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 88.9% Russia 1.9% Argentina 1.5% Venezuela 1.2% Ukraine 0.8% Brazil 0.8% Indonesia 0.7% Luxembourg 0.7% Netherlands 0.6% United Kingdom 0.6% Other 2.3% Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on purchased options contracts and written options contracts at the close of the reporting period are indicative of the volume of activity for each during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $4,444,694 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $85,319,765 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $83,848,226. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $— $— $407 Energy — — 3,091 Total common stocks — — Asset-backed securities $— $30,217,849 $— Convertible bonds and notes — 437,405 — Convertible preferred stocks — 240,464 — Corporate bonds and notes — 98,976,143 2,825 Foreign government bonds and notes — 23,673,739 — Mortgage-backed securities — 78,808,754 118,991 Preferred stocks — 141,935 — Purchased options outstanding — 21,285,309 — Senior loans — 7,975,264 496,250 U.S. Government and Agency Mortgage Obligations — 33,438,742 — U.S. Treasury Obligations — 3,929,715 — Warrants — 348 15,940 Short-term investments 71,815,577 105,332,510 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $978,785 $— Futures contracts 369,946 — — Written options — (63,967,040) — TBA sale commitments — (2,058,750) — Interest rate swap contracts — (33,991,162) — Total return swap contracts — (41,675) — Credit default contracts — 371,218 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $1,319,069 $947,851 Foreign exchange contracts 2,484,658 1,505,873 Equity contracts 16,288 — Interest rate contracts 71,036,956 147,381,577 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Master Intermediate Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 28, 2012
